                                          Case 4:20-cr-00469-HSG Document 28 Filed 03/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 20-cr-00469-HSG-1
                                   8                    Plaintiff,                           ORDER REGARDING MARCH 31 IN-
                                                                                             PERSON HEARING
                                   9              v.

                                  10     ANGEL GABRIEL RAMIREZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          An in-person change of plea hearing is currently set for March 31, 2021 at 11:30 A.M. In

                                  14   light of the evolving developments with coronavirus (COVID-19) and consistent with General

                                  15   Order No. 72-6, the hearing will take place in Courtroom 1 on the Fourth Floor, at 1301 Clay

                                  16   Street, Oakland, California. In order to protect the health of parties, attorneys, and court staff, no

                                  17   more than ten people will be permitted in the courtroom during the hearing. This includes the

                                  18   Judge, Courtroom Deputy, U.S. Marshals, attorneys, and Defendant. To streamline the in-person

                                  19   proceedings, the Court DIRECTS the parties to meet and confer to discuss who will attend the

                                  20   hearing and email the list of proposed attendees (with all counsel cc’d) to

                                  21   HSGpo@cand.uscourts.gov. In the same email, the Court further DIRECTS the government to

                                  22   indicate whether the offense of conviction is subject to the mandatory remand statute, 18 U.S.C.

                                  23   § 3143. The parties shall email the Court by no later than March 24, 2021.

                                  24          All persons attending the hearing in person must take the pre-screening questionnaire on

                                  25   the Court’s website: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-

                                  26   Pre-Screening-Questionnaire.pdf. U.S. Probation and/or Pretrial Services officers may appear

                                  27   telephonically, and all others who are not present but wish to listen to the proceedings may do so

                                  28   by calling in, using the following credentials:
                                          Case 4:20-cr-00469-HSG Document 28 Filed 03/22/21 Page 2 of 2




                                   1          Dial-In: 888-808-6929

                                   2          Passcode: 6064255

                                   3          Persons granted remote access to court proceedings are reminded of the general prohibition

                                   4   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                   5   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                   6   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                   7   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                   8   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                   9   other sanctions deemed necessary by the court.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 3/22/2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
